In an action inter alia to set aside a conveyance of real estate, plaintiff appeals from an order of the Supreme Court, Orange County, dated August 29, 1975, which denied its motion for leave to amend its complaint. Order modified by adding thereto, after the word "denied”, the following: "except insofar as it pertains to the amendment of the first cause of action and to the addition of a sixth cause of action, and motion granted to that extent.” As so modified, order affirmed, without costs or disbursements (see Aetna Cas. & Sur. Co. v Hambly, 51 AD2d 790). Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.